Citation Nr: 0321138	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 1996 
for a total disability rating for compensation based upon 
individual unemployability (TDIU).

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance, or for being 
housebound. 


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


REMAND

The veteran's active military service extended from November 
1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Most recently, in June 2002 the Board rendered a decision on 
the veteran's claims.  Pursuant to a Joint Motion for Remand 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case in December 2002.  The case 
therefore requires remand to the RO.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to the issues 
listed on the front page of this remand 
order, and inform him of the time within 
which he should respond, unless he 
informs the RO that he has no additional 
evidence to submit or waives the required 
time period.  

2.  At the same time you send the veteran 
the VCAA notice letter, also send him a 
letter which contains the following 
information.  Ensure that VA Forms 22a 
and 21-22 are enclosed with the letter 
along with pre-addressed reply envelope.



The letter should state verbatim:

Our records show that you appointed Mr. 
R. Edward Bates, Attorney-at-Law, to 
represent you before the Department of 
Veterans Affairs (VA).  VA has revoked 
Mr. Bates' authority to represent VA 
claimants, effective July 28, 2003.  This 
means that the Board of Veterans' 
Appeals, as well as other VA 
organizations, can no longer recognize 
Mr. Bates as your representative.  I am 
writing to you to let you know about your 
representation choices, now that Mr. 
Bates can no longer represent you at VA, 
and give you information about what you 
should do next.

What Are Your Choices
	You can do any one of the following 
things:

?	You can represent yourself.

?	You can appoint an accredited 
veterans' service organization (VSO) 
to represent you.  You can find a 
listing of these organizations on 
the Internet at:  www.va.gov/vso.  
VSO representation is free.

?	You can appoint a different private 
attorney, or an "agent," to 
represent you.  Your local bar 
association may be able to refer you 
to an attorney with experience in 
veterans' law.  An agent is a person 
who isn't a lawyer, but whom VA 
recognizes as being knowledgeable 
about veterans' law.  Contact your 
local VA regional office if you'd 
like to know if there is a VA 
accredited agent in your area.  
Subject to certain legal 
restrictions, a private attorney or 
accredited agent can charge you a 
fee for representing you.  You or 
your attorney can find out more 
about fees at 38 U.S.C. § 5904 and 
38 C.F.R. § 20.609.

What You Need To Do

You need to let us know which choice you 
make.  We are going to delay our review 
of your case for 30 days to give you time 
to appoint another representative to 
assist you with your appeal, should you 
wish to do so, or to let us know if you 
want to represent yourself.

Here is what you need to do:

?	If you want to represent yourself, 
sign on the line provided on the 
last page of this letter and send it 
back to us.

?	If you want a VSO to represent you, 
fill out the enclosed VA Form 21-22, 
"Appointment of Veterans Service 
Organization as Claimant's 
Representative," and send it back 
to us.

?	If you want an attorney-at-law 
(other than Mr. Bates) or an 
accredited agent to represent you, 
have the attorney or agent fill out 
the enclosed VA Form 22a, 
"Appointment of Individual as 
Claimant's Representative," and 
send it back to us.  Both you and 
your attorney or agent must sign 
this form.  An attorney-at-law may 
also submit a declaration of 
appointment on his or her letterhead 
instead of using the VA Form 22a, 
but we recommend use of the form.

We've enclosed a pre-addressed reply 
envelope for you to use.

What Will Happen If We Don't Hear From 
You Within 30 Days

The more quickly you let us know about 
your choice of representation, the more 
quickly we'll be able to continue our 
review of your appeal.  If we haven't 
heard from you, or from your new 
representative, within 30 days of the 
date of this letter, we will assume that 
you want to represent yourself and will 
resume our review of your appeal.


3.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


